DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 07/18/2022. Claims 3 and 13 are cancelled, Claims 1, 11 and 20 are amended, Claims 21-22 are newly added claims, Claims 1-2, 4-12 and 14-22 are pending in current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to fix lack of antecedent basis in the claims: 
Newly added Claims 21-22 have been amended.

IN THE CLAIMS
Claim 21.    (Currently Amended) The method of claim 1, wherein the minimum update rate of the robot is dependent on [[the]]a real-time control cycle of the robot.
Claim 22.    (Currently Amended) The system of claim 11, wherein the minimum update rate of the robot is dependent on [[the]]a real-time control cycle of the robot.

ALLOWABLE SUBJECT MATTER
Claims 1-2, 4-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Paxton et al. (US 2021/0252698) and Castillo et al. ( US 2019/0332101) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2, 4-10 and 21 depend upon either directly or indirectly independent claim 1; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 11, the closest prior arts, Paxton et al. (US 2021/0252698) and Castillo et al. ( US 2019/0332101) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 11. Therefore, Claim 11 is considered novel and non-obvious and is therefore allowed. Claims 12, 14-19 and 22 depend upon either directly or indirectly independent claim 11; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 20, the closest prior arts, Paxton et al. (US 2021/0252698) and Castillo et al. ( US 2019/0332101) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 20. Therefore, Claim 20 is considered novel and non-obvious and is therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664